office_of_chief_counsel internal_revenue_service memorandum number release date cc pa gl-131319-09 uilc date date to associate area_counsel small_business self employed from senior technician reviewer branch procedure administration subject chapter post-bapcpa individual debtors - collection issues this responds to your request for assistance in answering a question from insolvency regarding how the bankruptcy abuse prevention and consumer protection act of bapcpa affects collection from individuals after default of a chapter bankruptcy plan issue for chapter cases of individuals filed after date what factors affect the service’s ability to collect after default of the chapter plan discussion most of the provisions of bapcpa became effective for bankruptcy cases filed on or after date for post-bapcpa chapter cases of individuals there are potentially four aspects of the bankruptcy case that could limit the service’s ability to collect from the debtor after default on the chapter plan the discharge injunction the binding effect of the plan the stay of acts to collect prepetition debts and the stay of acts against property of the estate the discharge injunction when a debtor who is an individual has defaulted on a chapter plan insolvency should first determine whether the debtor received or will receive a discharge in post- bapcpa chapter cases of individuals unless the court orders otherwise for cause gl-131319-09 confirmation of the plan does not discharge any debt provided for in the plan until the court grants a discharge upon completion of all payments under the plan u s c d a however the debtor may seek a hardship discharge similar to that in chapter cases if the debtor paid as much to creditors as the creditors would have received if the estate of the debtor had been liquidated under chapter u s c d b both the general chapter discharge for individuals and the hardship discharge are subject_to the same exceptions to discharge that apply in chapter cases of individuals the exceptions to discharge in u s c a apply the binding effect of the plan once the debtor has defaulted on a chapter plan the plan is generally no longer binding but any applicable default provisions should still be followed insolvency should determine whether the confirmed plan or confirmation order contained any default provisions the irm directs the service to try to have default provisions included in chapter plans see irm and irm the stay of acts to collect prepetition debts even if the plan is no longer binding and there are no default provisions the automatic_stay could still be an issue it is important to determine when the stay ends the stay against property of the estate ends at a different time than the stay against other acts see u s c sec_362 to determine whether the stay against acts other than acts against property of the estate is still in effect such as acts to collect prepetition debts insolvency should determine whether any of the following three events that terminate this aspect of the stay have occurred if more than one has occurred insolvency should determine which occurred first the stay against acts other than acts against property of the estate ends upon the earliest of three events the time the discharge is granted or denied the dismissal of the case the closing of the case u s c sec_362 in some cases the event that terminates the stay is the grant or denial of discharge again bapcpa made changes to chapter cases that affect when a debtor will typically be granted a discharge section d a provides that the discharge in chapter cases of individuals will generally not be granted until the debtor completes all payments under the plan but it is possible for the plan to provide otherwise also the debtor may qualify for a hardship discharge in some cases in other cases the event that terminates the stay is the closing of the case it is a common practice in many jurisdictions is to close chapter cases shortly after confirmation though it may make more sense for courts to keep them open in cases of individuals as with chapter cases if the case was closed shortly after confirmation the stay against acts to collect prepetition debts ends at that time the stay of acts against property of the estate gl-131319-09 insolvency should also review the plan and confirmation order to determine whether the stay of acts against property of the estate still applies the stay of acts against property of the estate does not end until the property is no longer property of the estate u s c sec_362 again in some cases the bankruptcy court may close the bankruptcy cases shortly after confirmation unless the court orders otherwise any property listed on the debtor’s bankruptcy schedules that was not otherwise administered at the time of the closing of the case is abandoned to the debtor u s c sec_554 further while u s c added by bapcpa provides that property of the estate in an individual chapter case includes the debtor’s postpetition property and earnings that provision is limited to such property acquired or earned by the debtor before the case is closed or dismissed once a bankruptcy case is closed or dismissed therefore the stay against acts to collect property of the estate no longer applies except as to prepetition property that was not listed on the debtor’s schedules which remains property of the estate in some cases the bankruptcy court may not close the chapter case until after completion of all the payments under the plan in such a case the relevant issue is what property is included in property of the estate after confirmation of an individual’s chapter plan a number of code provisions bear on this determination and absent an express provision in the plan or confirmation order the result is not clear again for post-bapcpa chapter cases of individuals the bankruptcy_estate includes property interests and earnings from services acquired by the debtor following the bankruptcy petition date until the case is closed dismissed or converted u s c also debtors generally remain in possession of all property of the estate except as provided in the plan or the confirmation order id generally property of the estate vests in the debtor upon confirmation unless otherwise provided in the plan or the confirmation order u s c b and again property of the estate that is not otherwise administered at the time of the closing of the case is generally abandoned to the debtor unless otherwise ordered by the bankruptcy court u s c sec_554 property that was abandoned is no longer property of the estate the enactment of section by bapcpa created the same issue in chapter cases of individuals that courts have struggled with for years in chapter cases in chapter cases some courts have held that confirmation vests all property in the debtor except property that is specifically retained as property of the estate in the plan or in the order confirming the plan see eg 170_br_903 s d tex other courts have held that while the property of the estate revests in the debtor upon confirmation such pre and postpetition property also remains part of the estate see eg 337_br_376 bankr d kan some courts have taken a middle ground holding that by virtue of a statutory provision identical to section b postpetition property acquired by a debtor that is not committed to the funding of a plan is not property of the estate see eg 150_br_461 bankr d nev more recently certain courts have held that upon confirmation all property of the estate vests in the debtor gl-131319-09 and the estate once again begins to accumulate property by operation of a code section identical to section a see eg 235_f3d_31 1st cir we believe that the best view is that in the absence of binding precedent or contrary language included in the plan or confirmation order and unless the bankruptcy case has been closed or dismissed the bankruptcy_estate after confirmation is limited to the portion of the debtor’s income or other earnings necessary to fund the plan see eg the chapter analog in i r m of course courts may disagree so counsel’s advice should be sought when the issue arises id if the plan provides that all of the debtor’s property remains property of the estate so that it is protected by the stay the service’s only recourse may be to file a motion for relief from stay or a motion to convert or dismiss as appropriate whether conversion rather than dismissal is appropriate depends upon on such factors as whether there are assets remaining in the estate for unsecured creditors in a converted case administrative collection upon default and the csed generally if the service is not bound by the plan including default provisions any chapter discharge or any aspect of the automatic_stay the service could proceed with administrative collection remedies against the debtor to collect prepetition debts follow irm it is important to take special care in these cases to protect the collection statute expiration date csed the statute_of_limitations on collecting a tax provided for by a confirmed chapter plan is extended under sec_6503 while the taxpayer is current on chapter plan payments for the tax up until the time the taxpayer is in substantial default on the plan payments for the tax plus months and of course the collection statute is extended for the time the service is prohibited from collecting by the stay plus the additional months but if a plan is no longer binding and the stay applies to estate property but not the debtor and the debtor’s property the collection statute may not be tolled you also asked whether the model default language should be modified as a result of the enactment of bapcpa this language mirrors and expands upon the model language included in i r m m and specifically provides for the service to begin administrative collection efforts upon the debtor’s default we think it is fine if you have any question please contact the office of associate chief_counsel procedure administration branch at
